PER CURIAM.
We agree with the appellant that the trial court, in fashioning an award of alimony, should not have relied on an adulterous act of the husband which was committed eighteen years prior to the filing of the dissolution petition, which had no economic consequences. The case is remanded for a determination based on the criteria enumerated in section 61.08, Florida Statutes (1991). See Noah v. Noah, 491 So.2d 1124 (Fla.1986) (evidence of a spouse’s adultery is irrelevant in setting alimony award unless the misconduct caused a depletion of family resources). Heilman v. Heilman, 610 So.2d 60 (Fla. 3d DCA 1992) (same).
Reversed and remanded.